Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    September 30, 2015

The Court of Appeals hereby passes the following order:

A15A2198. DRAFTON v. THE STATE.

      This appeal was docketed in this Court on July 20, 2015. Appellant Bo Dean
Drafton’s brief was due to be filed within 20 days of docketing.1 On August 26, 2015,
this Court ordered Appellant to file an enumeration of error(s) and brief within ten
(10) days or subject the appeal to dismissal.
      As of the date of this order, Appellant has not filed an enumeration of error(s)
or brief as ordered by this Court, and no motion for extension for good cause has been
filed. Therefore, this appeal is DISMISSED.2

                                          Court of Appeals of the State of Georgia
                                                                               09/30/2015
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.




      1
          Court of Appeals Rule 23.
      2
          Court of Appeals Rules 7, 23.